Citation Nr: 1708137	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-06 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of anterior discectomy with fusion of the cervical spine.

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for diabetes mellitus, type II.

4. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for residuals of anterior discectomy with fusion of the cervical spine and assigned a 10 percent disability rating; an April 2008 rating decision issued by the RO in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss; and a December 2010 rating decision issued by the RO in Philadelphia, Pennsylvania, which denied service connection for diabetes mellitus and declined to reopen a previously denied and final claim of service connection for hypertension.  Jurisdiction over all claims has since been assumed by the RO in Philadelphia.


FINDINGS OF FACT

1. On June 17, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for an increased rating for residuals of anterior discectomy with fusion of the cervical spine and service connection of bilateral hearing loss was requested.  

2. Evidence associated with the claims file since the initial April 2008 denial of service connection for hypertension, the last final denial of this claim, does not relate to an unestablished fact necessary to substantiate the claim and is redundant of evidence previously of record.  

3. The Veteran was diagnosed with "borderline diabetes" in November 2006, during active service.

4. The Veteran's post-service VA treatment records document continued treatment for symptoms of diabetes following separation, with a confirmed diagnosis of diabetes mellitus in August 2008.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of an increased rating for residuals of anterior discectomy with fusion of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. New and material evidence has been received to reopen the previously denied and final claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection of diabetes mellitus, type II, have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, via a June 17, 2010, statement, has withdrawn her appeal of an increased rating for residuals of anterior discectomy with fusion of the cervical spine and of service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a previously denied and final claim of service connection for hypertension.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2016).  In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  

The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

Upon review of the evidence, the Board finds that the claim should not be reopened.
Specifically, in an April 2008 rating decision, the RO denied service connection for hypertension.  Service connection was denied because there was no evidence of a diagnosis or symptoms of hypertension in service, and no evidence that the Veteran's hypertension was diagnosed or manifested to a compensable degree within one year of separation from active service.  The Veteran did not appeal that decision and it subsequently became final.  

The Veteran filed to reopen her claim in August 2010.  In a September 2010 statement, she indicated that VA treatment records showed that her hypertension was diagnosed within one year of military retirement.  Specifically she stated that this constituted new and material evidence.  

The Board has reviewed the Veteran's identified VA treatment records but finds that they are insufficient to reopen the claim.  The VA medical records associated with the claims file since the previous denial are certainly "new" in that they were not of record at the time of the April 2008 rating decision.  However, the Board finds that the VA treatment records are not "material."  Specifically, while those records continue to document a diagnosis of hypertension, whether the Veteran had hypertension was not disputed by the original rating decision.  Rather, the claim was denied because there was no evidence that the Veteran's hypertension had been diagnosed and manifested to a compensable degree within one year of separation from active service (in this case, prior to January 2008).  There was also no evidence of hypertension in her service treatment records, or evidence that she suffered an in-service incident, illness, or injury to which her present hypertension may be linked.  Therefore, although the Veteran's VA treatment record are new, they are not material because they are merely redundant of the fact that her hypertension was not diagnosed until over a year following separation from service.

The Board does acknowledge the Veteran's contention that her hypertension was diagnosed within a year of separation.  However, no new treatment records have been associated with the file pertaining to the period in question.  The Board does take note of the July 2007 finding of "prehypertension" in her VA treatment records, however, that evidence was of record at the time of the initial denial and acknowledged by the RO in April 2008, therefore, it is not "new."  

With respect to the Veteran's other statements, the Board finds that the assertions that he was his hypertension is due to her active duty service are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  

Finally, for the reasons stated below, the Board is granting service connection for diabetes mellitus, and has also considered whether this grant of service connection may constitute new and material evidence.  However, this grant of service connection is not new and material to this issue, as none of the clinical evidence establishes a relationship between diabetes mellitus and hypertension.  Moreover, 
a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, bare assertions of a new theory of causation alone do not warrant reopening the claim.  

The Board is certainly sympathetic to the Veteran's claim.  However, in evaluating this claim, the Board has conducted a thorough search of the Veteran's claims file, but has not located any evidence which is both new and material that would allow it to reopen the previously denied and final claim for service connection for hypertension.  Accordingly, the claim is not reopened.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

Service Connection

The Veteran seeks service connection for diabetes mellitus, type II, which she contends was manifested during active service, or within one year of separation from active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303 (b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303 (d).  The Court of Appeals for Federal Claims (Federal Court) recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diabetes mellitus is listed as a disease under § 3.309 as a chronic disease.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b).

Upon review of the evidence of record, the Board finds that service connection should be granted.  The Veteran has a present diagnosis of diabetes mellitus, type II.  Having reviewed her service treatment records, the Board observes that in May 2001, the Veteran was documented as having a high blood glucose reading.  On October 31, 2010, the treatment records indicated a prior diagnosis of diabetes in August 2008.  While it is true that this is over 12 months after her release from active duty, it is in the Board's view at least as likely as not that it would have also been present within 12 months of active duty, especially given her post-service of "pre-diabetes" prior to that date.  

In light of the evidence of record, the Board is satisfied that the Veteran's diabetes mellitus, type II, manifested during active service.  As such, the Board finds that service connection should be granted.


ORDER

The appeal for an increased rating for residuals of anterior discectomy with fusion of the cervical spine is dismissed without prejudice.

The appeal of service connection for bilateral hearing loss is dismissed without prejudice.

The petition to reopen the previously denied and final claim of service connection for hypertension is denied.  

Service connection for diabetes mellitus, type II, is granted.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


